Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
 Response to Arguments
The Applicant continues to argue that Jayam does not teach or suggest a group-based communication system that can receive one or more external identifiers via a recipient entry field. However, the Examiner respectfully disagrees and points to the reasoning presented in the final rejection mailed 19 April 2021. Applicant specifically argues that “Jayam does not teach or suggest receiving one or more internal and one or more external user identifiers”. However, again, the independent claims merely require the “recipient entry field” be “configured” to do so. There is no requirement in these claims that the “recipient entry field” actually “receive” “one or more internal user identifiers” “from the sending user”, only the “external user identifier” and “message data of the group-based communication system message” is received which, as has been previously explained, is taught within Jayam. Therefore, even as amended, Jayam continues to teach the claimed invention with respect to this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 64, 68-71, 75-78, and 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180048607 to Jayam et al. (“Jayam”) in view of US 20160036872 to Lappin.
Regarding claim 64, Jayam taught one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor (consider at least paragraphs 0086-0088), perform a method of transmitting a group-based communication system message (“communication” including an “e-mail” “through a collaboration tool”) to an external user (“external contact”/”external collaborator”), the method comprising:
presenting, to a sending user (“internal team member”/”internal point person”) via a user interface of a group-based communication system client (“app” including a “communication facilitation system”) on a sending user client device (“computing device”), a recipient entry field (the “to”, “bcc” and/or “cc” “field”; consider at least paragraph 0001, “recipients may receive a message by virtue of their e-mail address being in the “to,” “cc,” or “bcc” “field”) configured to receive one or more internal user identifiers associated with the group-based communication system (based on identifiers being “internal” including as part of the “internal collaboration network” or as an “e-mail address” as part of the “domain” of the “organization” such as “acme.com”/”internal.com”; consider at least paragraphs 0036 and 0067) and one or more external user identifiers (see also at least paragraphs 0036 and 0067 regarding “external collaborators” in other “domains”/”trusted partners”) (the user interface including a “customer view” and a “private collaboration view”; consider at least paragraphs 0034 and 0041); 
Jayam may be interpreted as not expressly teaching causing the transmission of an invite request interface and responsive to engagement, by the external user, of the invite request interface, providing access to the external user to interact within the group-based communication system, however, Jayam does teach the causing of transmission of information to the external user (consider particularly Figures 5 and 8 and paragraphs 0063 and 0065 wherein “[the internal point person] may use the communication facilitation system 100 to send an e-mail response to the external contact as shown at the bottom of FIG. 5” by “typ[ing] a response in the customer view of the computing device” and wherein Figure 8 “shows an exemplary e-mail 112” “the e-mail upon which a request to establish an internal collaboration network is based may alternatively be an e-mail sent to the external contact” and “the external contact's e-mail address 130 is “E@external.com”) (consider further paragraph 0002, “Internal collaboration tools (e.g., Slack) exist to conduct private internal discussions within an organization.”) (consider further at least paragraphs 0041, 0047, and 0049 regarding the “internal” communication via the “private collaboration view”). Jayam further teaches the providing of access to the external user to interact within the group-based communication system (consider paragraph 0025, “In addition, [the disclosed embodiments] allow trusted external collaborators to participate in internal 
In an analogous art regarding group-based messaging between organizations comprising member and non-member users (consider at least paragraphs 0004 and 0069 regarding “intra-organizational and extra-organizational peer collaboration”), Lappin taught that information sent to a message recipient may include an invite request interface to interact within the group-based communication system such that, responsive to the engagement by the external user, of the invite request interface, access to the system is provided to the external user (consider paragraph 0136, “Users may be invited to become team members by the PCE leader and/or by other team members. An invitation may be sent through a user interface accessing the PCE object. The invitation may be sent to an inbox of the invited user using an email address”) (consider also, generally, paragraphs 0145-0154 regarding the “invite” of “another peer, which may be entirely unknown to the organization” or other “sub-contractors” and “extra-organizational peers” so that they “may collaborate further with other peers, which indirectly contribute to the project”) (consider also paragraph 0160 regarding a specific scenario regarding invitations to join a group-based communication organization)
 It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Jayam to include the taught features of Lappin such that the modification includes every element as claimed. Given Jayam’s disclosure of transmitting of information to a message recipient and providing access to the group-based communication system to the external user, Lappin specifically taught that inviting a message recipient for providing access to the group-based communication system enables members and as claimed. Therefore, such a modification of the teachings of Jayam with the teachings of Lappin would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 68, the combined teachings of Jayam and Lappin taught the media of claim 64.
Jayam taught wherein the external user identifier is an email address of the external user. (consider at least paragraphs 0037, 0039, and 0065 regarding the “e-mail address” of the “external contact”/”external collaborator” such as, i.e., “’E@external.com’”)
Regarding claim 69, the combined teachings of Jayam and Lappin taught the media of claim 64.
Jayam taught wherein the external user is external to a group-based communication organization of the sending user. (consider at least paragraph 0001, “External-facing staff need a way to collaborate with their organization's internal teams to support their engagements with external entities such as customers, suppliers and partners” and also paragraph 0002, “Internal collaboration tools (e.g., Slack) exist to conduct private internal discussions within an organization.”) 

Jayam taught wherein the external user is external to a group-based communication system workspace of the sending user. (consider at least paragraphs 0041, 0047, and 0049 regarding the “internal” communication via the “private collaboration view” which can be separated from the “external contact”/”external collaborator”)
Claims 71 and 75-77 recite a method that contain substantially the same limitations as recited in claims 64 and 68-70 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Jayam and Lappin and the same rationale supporting the conclusion of obviousness.
Claims 78 and 82-83 recite a system for transmitting a group-based communication system message to a external user, comprising a group-based communication system server (consider paragraph 0080 of Jayam regarding that the system can include a “server”), and a sending user client device (“computing device”; consider paragraph 0026 of Jayam) programmed to perform substantially the same limitations as recited in claims 64 and 68-70 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Jayam and Lappin and the same rationale supporting the conclusion of obviousness.
Claims 66-67, 73-74, and 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Jayam and Lappin as applied to claims 64, 71, and 78 above, and in further view of US 20190319908 to Bishop et al. (“Bishop”).
Regarding claim 66, the combined teachings of Jayam and Lappin taught the media of claim 64.

In an analogous art relating to electronic device user interfaces and associated electronic messaging interfaces, Bishop taught, upon at least a partial entry of a user identifier by a sending user in a recipient entry field (“recipient address field”; consider at least paragraph 0028-0029) and prior to receiving the user identifier, providing, to the sending user, at least two suggested user identifiers matching the partial entry (consider at least Figures 4A-4C and paragraphs 0020 and 0081 regarding the “entering of characters into a recipient address field to subsequently generate a recipient address list comprising recipient address options” which are “compared against the local-parts of email addresses in address books” and also “domain-parts of email address” including “company name” such as, as shown in Figures 4B and 4C, “xdomain.com” and “ydomain.com”)
as claimed. Therefore, such a modification of the teachings of Jayam and Lappin with the teachings of Bishop would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 67, the combined teachings of Jayam, Lappin and Bishop taught the media of claim 66.
Jayam and Lappin may be interpreted as not expressly teaching wherein the at least one suggested external user identifier is based on a previously ingested user contacts list associated with the sending user, however, Bishop does teach these limitations (consider at least paragraphs 0003, 0020 and 0061 regarding “address books” wherein “the address book that is used to generate the recipient address options at step S304 may be a compilation of different constituent address books from different users and different user email accounts” wherein the “entering of characters into a recipient address field to subsequently generate a recipient address list 
Claim 67 is rejected since the motivations regarding the obviousness of claim 66 also apply to claim 67, therefore, claim 67 is rejected under the combined teachings of Jayam, Lappin and Bishop shown above under the same rationale.
Claims 73-74 recite a method that contain substantially the same limitations as recited in claims 66-67 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Jayam, Lappin and Bishop and the same rationale supporting the conclusion of obviousness.
Claims 80-81 recite a system for transmitting a group-based communication system message to a external user, comprising a group-based communication system server (consider paragraph 0080 of Jayam regarding that the system can include a “server”), and a sending user client device (“computing device”; consider paragraph 0026 of Jayam) programmed to perform substantially the same limitations as recited in claims 66-67 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Jayam, Lappin and Bishop and the same rationale supporting the conclusion of obviousness.
Allowable Subject Matter
Claims 65, 72 and 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 65, 72 and 79 recite further receiving, from the sending user and via the entry field of the user interface, an internal user identifier associated with an internal user, wherein the internal .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches subject matter related to group-based communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447